 Case 1:20-cv-01452-RBJ Document 35 Filed 11/02/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 20-cv-1452-RBJ
 KEGAN WARNER, on behalf of himself and classes
 of persons similarly situated

                         Plaintiff,
 v.

 POWER HOME REMODELING GROUP, LLC,

                         Defendant.


                                  STIPULATION OF DISMISSAL


          The parties hereby stipulate to dismissal with prejudice pursuant to Fed. R. Civ. P. 41(a)

 (1)(A)(ii) of all claims against the defendant. None of the rights of any putative class members,

 other than the plaintiff have been released or are otherwise affected by this dismissal.




                                      [SIGNATURE PAGE FOLLOWS]




                                                                                              -1-
DB1/ 115057708.1
 Case 1:20-cv-01452-RBJ Document 35 Filed 11/02/20 USDC Colorado Page 2 of 3




 SERVED AND DATED this 2nd day of November, 2020

 FOR PLAINTIFF, KEGAN WARNER:

                                      s/ Eric R. Coakley___________________
                                      CO Bar 34238

                                      /s/ Anthony I. Paronich
                                      Anthony I. Paronich (Pro Hac Vice)
                                      anthony@paronichlaw.com
                                      PARONICH LAW, P.C.
                                      350 Lincoln Street, Suite 2400
                                      Hingham, Massachusetts 02043
                                      Telephone: (617) 738-7080
                                      Facsimile: (617) 830-0327

 FOR THE DEFENDANT, POWER HOME REMODELING GROUP, LLC:

                                          MORGAN, LEWIS & BOCKIUS LLP
  Dated: October 29, 2020
                                          By: s/ Ezra D. Church
                                              Ezra D. Church
                                              ezra.church@morganlewis.com
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          Telephone: +1.215.963.5000
                                          Facsimile: +1.215.963.5001
                                                Benjamin K. Hand, CO Bar# 50787
                                                benjamin.hand@morganlewis.com
                                          300 South Grand Avenue
                                          Twenty-Second Floor
                                          Los Angeles, CA 90071-3132
                                          Telephone: +1.213.612.2500
                                          Facsimile: +1.213.612.2501




                                                                              -2-
DB1/ 115057708.1
 Case 1:20-cv-01452-RBJ Document 35 Filed 11/02/20 USDC Colorado Page 3 of 3




                                                                      -3-
DB1/ 115057708.1
